Citation Nr: 1822709	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  10-36 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence was obtained to reopen a claim for entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD) and depression.

3.  Entitlement to service connection for chest pain.

4.  Entitlement to service connection for a left ankle disorder.

5.  Entitlement to an initial rating in excess of 10 percent for left hallux valgus.

6.  Entitlement to a rating in excess of 10 percent for post-operative residuals of right claw foot and bunions.

7.  Entitlement to an initial rating in excess of 10 percent for osteoarthritis of the left knee.

8.  Entitlement to an initial rating in excess of 10 percent for osteoarthritis of the right knee.

9.  Entitlement to special monthly compensation based upon the need for aid and attendance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The substituted appellant is the surviving spouse of the Veteran who served on active duty from February 1951 to February 1953.  The Veteran died in June 2012.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in September 2008, November 2009, July 2010, and June 2011 by the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  A March 2010 rating decision granted an increased 10 percent rating for left hallux valgus effective from the date of the original claim.

Although the RO adjudicated the low back disorder issue on the merits, the Board is required to determine whether new and material evidence has been presented when a claim has been previously disallowed based upon the same factual basis.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  A May 1977 Board decision denied entitlement to service connection for a back disorder.  For this reason, the Board has included an issue on the title page of whether new and material evidence has been submitted to reopen the claim for service connection.

The Board notes that in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (hereinafter "the Court") held that an initial claim of entitlement service connection for PTSD should also be read as including other psychiatric disorder diagnoses reasonably raised by the symptoms described and all information obtained in support of the claim.  Therefore, the issue on appeal as to this matter has been revised to include consideration of the other applicable diagnoses of record in this case.

The appellant was notified by correspondence dated February 26, 2018, that she had been granted entitlement as substitute in the Veteran's claims and that she had 30 days from the date of that letter to submit additional evidence.  To date, no additional information has been received.


FINDINGS OF FACT

1.  A May 1977 Board decision denied entitlement to service connection for a back disorder.

2.  Evidence added to the record since the May 1977 decision does not raise a reasonable possibility of substantiating the service connection claim.

3.  A chronic psychiatric disorder was not manifest during service or within one year of active service discharge; and, the preponderance of the evidence fails to establish that the Veteran's diagnosed depression, posttraumatic stress disorder (PTSD), and anxiety was etiologically related to service.

4.  A disability manifested by chronic chest pain was not shown during service; and, the preponderance of the evidence fails to establish that it is etiologically related to service.

5.  A chronic left ankle disability was not manifest or within one year of active service discharge; and, the preponderance of the evidence fails to establish that the Veteran's diagnosed arthritis of the left ankle was etiologically related to service.

6.  The evidence demonstrates that the Veteran's service-connected left hallux valgus was manifested by a severe impairment equivalent to an amputation of the great toe.

7.  The evidence demonstrates that the Veteran's service-connected post-operative residuals of right claw foot and bunions was manifested by great toe involvement without evidence such as all toes tending to dorsiflexion or all toes hammer toe.

8.  The evidence demonstrates that the Veteran's service-connected left knee osteoarthritis was manifested by arthritis with noncompensable flexion limited due to pain and dysfunction without evidence of leg flexion limited to 45 degrees, extension limited to 10 degrees, recurrent subluxation, or lateral instability.

9.  The evidence demonstrates that the Veteran's service-connected right knee osteoarthritis was manifested by arthritis with noncompensable flexion limited due to pain and dysfunction without evidence of leg flexion limited to 45 degrees, extension limited to 10 degrees, recurrent subluxation, or lateral instability.

10.  The evidence does not demonstrate that the Veteran was permanently bedridden or in need of regular aid and attendance as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  A May 1977 Board decision which denied entitlement to service connection for a back disorder is final. 38 U.S.C. § 7105(c) (2012); 38 C.F.R. § 20.1100 (2017).

2.  New and material evidence was not obtained, and the claim for entitlement to service connection for a back disorder is not reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD and depression, have not been met.  38 U.S.C. §§ 1110, 1112, 1113 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310, 4.125 (2017).

4.  The criteria for service connection for a chest pain disability have not been met.  38 U.S.C. §§ 1110, 1112, 1113 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

5.  The criteria for service connection for a left ankle disability have not been met.  38 U.S.C. §§ 1110, 1112, 1113 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

6.  The criteria for an initial rating in excess of 10 percent for left hallux valgus have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5280 (2017).

7.  The criteria for a rating in excess of 10 percent for post-operative residuals of right claw foot and bunions have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5278 (2017).

8.  The criteria for an initial rating in excess of 10 percent for left knee osteoarthritis have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2017).

9.  The criteria for an initial rating in excess of 10 percent for right knee osteoarthritis have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2017).

10.  The criteria for entitlement to SMC based upon the need for aid and attendance have not been met.  38 U.S.C. § 1114 (2012); 38 C.F.R. § 3.350 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the appellant nor her representative has raised any issue with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  It is noted that VA's duty to assist a Veteran includes obtaining a medical opinion where necessary to reach an adequate decision on a claim.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Chotta v. Peake, 22 Vet. App. 80 (2008).  The Board finds no indication based upon the available evidence that any additional development in this case could assist the appellant in substantiating the present claims on appeal.  

New and Material Evidence Claim

VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017). 

The United States Court of Appeals for Veterans Claims has held that the credibility of evidence must be presumed for the purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  

When making a determination as to whether received evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Service treatment records noted the Veteran complained of chest and back pain in February 1952, but X-ray studies were found to be negative.  A February 1953 separation examination revealed a normal clinical evaluation of the spine.  Private treatment records included an October 1976 report noting the Veteran provided a history of having strained his back during basic training and since then had experienced chronic recurrent pain.  An X-ray study revealed a normal lumbosacral spine.  An examination revealed no objective findings of a back disorder, but the examiner provided a diagnosis of possible lumbar disease.  An October 1976 report noted he complained of back pain since 1953 that was recurrent and increasingly severe.  The diagnosis included chronic, recurrent back strain.  

A May 1977 Board decision denied entitlement to service connection for a back disorder.  It was noted there was a complaint of back pain on one occasion in service with normal findings upon separation examination.  The subsequent diagnoses of back disorders in 1975 and 1976 were found to be too remote to establish a relationship to service.  The decision is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1100 (2017).  

The pertinent evidence subsequently added to the record includes an October 1977 VA examination report noting the Veteran complained of back pain due to gait changes after he dropped an ammunition box on his foot in service.  He denied any trauma to the back.  The diagnoses included minimal mechanical low back pain.  VA treatment records dated in December 1988 provided a diagnosis of low back pain and spasm.  A September 2005 magnetic resonance imaging (MRI) scan of the back revealed extensive degenerative change and broad-based disc bulges at multiple levels.

The Board finds that the evidence received since the May 1977 Board decision does not raise a reasonable possibility of substantiating the claim.  No relevant medical evidence was obtained.  The Veteran's statements as to having a lumbar spine disorder as a result of service are essentially the same as those considered in his earlier claim.  See Bostain v. West, 11 Vet. App. 124 (1998) (lay testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  

In sum, the evidence added to the record as to the matter is essentially cumulative of the evidence previously considered.  There is no indication that the newly-obtained evidence could, if the claim was reopened, reasonably result in substantiation of the service connection claim.  The claim may not be reopened.

Service Connection Claims

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

VA regulations provide that service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2017).  During the course of this appeal VA revised its regulations to reflect that mental disorder diagnoses are based upon the criteria provided in Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5), American Psychiatric Association.  38 C.F.R. § 4.125(a) (2017).  As the claim for service connection was not certified for appeal until 2016, the DSM-V is applicable.  See 79 Fed. Reg. 45, 093 (Aug, 4, 2014).  

Certain chronic diseases, including arthritis and psychoses, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1112, 1113 (2012); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2017).  

Even though a disease is not included on the list of presumptive diseases, a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  When a claimed disability is not included as a presumptive disability, direct service connection may nevertheless be established by evidence demonstrating that the disability was in fact incurred during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis and psychoses are qualifying chronic diseases.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Brown, 3 Vet. App. 223 (1992).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2017).

The Veteran contended that he had PTSD and depression as a result of service, to include as a result of his service-connected disabilities.  He did not respond to a VA request for more information as to his PTSD claim.  He also asserted that service connection was warranted for chest pain and a left ankle disorder.  

Service treatment records show the Veteran complained of chest and back pain in February 1952.  X-ray studies were found to be negative.  An October report noted nervousness and weight loss with no other symptoms.  A February 1953 separation examination revealed normal clinical evaluations of the lower extremities and psychiatric system were normal.  

An October 1983 private treatment report noted the Veteran complained of a five day history of constant mid sternal chest soreness.  The diagnosis included chest pain.  A May 1989 VA treatment report noted a history of fibromyalgia and provided a diagnosis of depression.  A June 1989 report included a diagnosis of depression possibly related to a cerebrovascular accident.  

Private medical records received by VA in April 2006 noted the Veteran had signs and symptoms of bilateral ankle osteoarthritis.  VA treatment records dated in July 2007 noted a history of PTSD without additional comment.  An April 2008 report included diagnoses of depression and anxiety.  

A VA medical statement received in December 2008 noted the Veteran had PTSD and depression that had been ongoing for many years.  It was noted he complained of chronic foot pain.  The examiner expressed agreement with the Veteran's belief that his depression and PTSD symptoms had been exacerbated by his chronic physical problems.

VA treatment records include a June 2010 report noting a history of mood disorder due to general medical condition, neurotic depression, and PTSD.  No comments as to etiology were provided.  A December 2010 report noted diagnoses of depression and PTSD by history.  

Based on the foregoing, the Board finds the evidence does not demonstrate that an acquired psychiatric disorder, a chronic chest pain disorder, and a left ankle disorder were manifest during service.  There is similarly no evidence that arthritis of the left ankle or a psychosis was diagnosed within a year of service discharge.  The preponderance of the evidence also fails to establish that any such present disabilities are etiologically related to service.  The Board finds his February 1953 separation examination is persuasive that his complaints of chest pain and nervousness were acute rather than chronic disorders.  Nor is there any medical evidence indicating that the October 1983 diagnosis of chest pain was related to the Veteran's complaints in February 1952.

The Veteran did not provide information identifying how PTSD was believed to have been related to service.  Thus, while a diagnosis of PTSD is included in the record, there is no evidence of a verifiable in-service stressor event or an opinion that related the PTSD diagnosis to an in-service stressor event.  A review of the evidence reveals that a diagnosis of depression was first reported in May 1989 and that a June 1989 report included a diagnosis of depression and anxiety possibly related to a cerebrovascular accident.  Reference is made to a December 2008 VA medical statement noted the Veteran had PTSD and depression that had been ongoing for many years and that examiner expressed agreement with the Veteran's belief that his depression and PTSD symptoms had been exacerbated by his chronic physical problems.  However, no additional medical rationale was provided nor was a service-connected disability identified as the basis for any exacerbation of a psychiatric disorder.  The Board finds that the evidence does not demonstrates that an acquired psychiatric disorder, including PTSD, anxiety, or depression, was permanently aggravated as a result of a specific service-connected medical disorder.  

Consideration has also been given to the Veteran's personal assertion that he had PTSD, depression, chest pain, and a left ankle disorder as a result of active service or a service-connected disability.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The disabilities at issue are not conditions that are readily amenable to lay diagnosis or probative comment regarding etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

The Board acknowledges that the Veteran was competent to report observable symptoms, but there is no indication that any additional, pertinent symptoms were observed during or within one year of service discharge.  Nor is he shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he received any special training or acquired any medical expertise pertinent to the matters at issue.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.  

In conclusion, the Board finds that service connection for an acquired psychiatric disorder, chest pain, and a left ankle disorder is not warranted.  When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the Veteran's claims.

Increased Rating Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  This Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  For the application of this schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a veteran's disability claim may require reratings in accordance with changes in laws, medical knowledge and his or her physical or mental condition.  It is essential, both in the examination and in the evaluation of disability, that each disability be viewed in relation to its history.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2017).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2017).  Under VA law disabilities may be rated separately without violating the prohibition against pyramiding under 38 C.F.R. § 4.14, unless the disorder constitutes the same disability or symptom manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  

Traumatic arthritis is rated pursuant to the criteria found in Diagnostic Codes 5010, which directs that evaluations are to be made pursuant to the criteria for degenerative arthritis found in Diagnostic Code 5003.  38 C.F.R. § 4.71a (2017).  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and a 20 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  The 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1) (2017).

VA regulations provide that for static foot deformities it is essential to make an initial distinction between bilateral flatfoot as a congenital or as an acquired condition.  The congenital condition, with depression of the arch, but no evidence of abnormal callosities, areas of pressure, strain or demonstrable tenderness, is a congenital abnormality which is not compensable or pensionable.  In the acquired condition, it is to be remembered that depression of the longitudinal arch, or the degree of depression, is not the essential feature.  The attention should be given to anatomical changes, as compared to normal, in the relationship of the foot and leg, particularly to the inward rotation of the superior portion of the os calcis, medial deviation of the insertion of the Achilles tendon, the medial tilting of the upper border of the astragalus.  That is an unfavorable mechanical relationship of the parts.  A plumb line dropped from the middle of the patella falls inside of the normal point.  The forepart of the foot is abducted, and the foot everted.  The plantar surface of the foot is painful and shows demonstrable tenderness, and manipulation of the foot produces spasm of the Achilles tendon, peroneal spasm due to adhesion about the peroneal sheaths, and other evidence of pain and limited motion.  The symptoms should be apparent without regard to exercise.  In severe cases there is gaping of bones on the inner border of the foot, and rigid valgus position with loss of the power of inversion and adduction.  Exercise with undeveloped or unbalanced musculature, producing chronic irritation, can be an aggravating factor.  38 C.F.R. § 4.57 (2017).

For acquired flatfoot disabilities, a 0 percent rating is warranted for mild flatfoot with symptoms relieved by built-up shoe or arch support.  A 10 percent rating is warranted for acquired flatfoot, both bilateral and unilateral, that is moderate in severity with weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet.  For severe flatfoot with objective evidence of marked deformity such as pronation or abduction, pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities, a 20 percent rating is warranted if unilateral and a 30 percent rating if bilateral.  For pronounced flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, and not improved by orthopedic shoes or appliances, a 30 percent rating is warranted if unilateral and a 50 percent rating if bilateral.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2017).

For acquired claw foot (pes cavus), ratings are provided with marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, marked varus deformity (50 percent, bilateral, or 30 percent, unilateral); when all toes tend to dorsiflexion, limitation of dorsiflexion at ankle to right angle, shortened plantar fascia, and marked tenderness under metatarsal heads (30 percent, bilateral, or 20 percent, unilateral); and with great toe dorsiflexed, some limitation of dorsiflexion at ankle, definite tenderness under metatarsal heads (10 percent, unilateral or bilateral).  38 C.F.R. § 4.71a, Diagnostic Code 5278 (2017).  

For metatarsalgia, anterior (Morton's disease), unilateral, or bilateral a 10 percent rating is provided.  38 C.F.R. § 4.71a, Diagnostic Code 5279 (2017).  For unilateral hallux valgus, 10 percent ratings are warranted for postoperative resection of the metatarsal head or for severe disorders equivalent to amputation of the great toe.  38 C.F.R. § 4.71a, Diagnostic Code 5280 (2017).  

For hammer toe, a 10 percent rating is provided when all toes are hammer to, unilateral without claw foot, and a 0 percent rating for single toes  38 C.F.R. § 4.71a, Diagnostic Code 5282 (2017).

For other foot injuries, a 10 percent rating is warranted for moderate disability, a 20 percent rating is warranted for moderately severe disability, a 30 percent rating is warranted for severe disability, and a 40 percent rating is warranted for actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2017).  However, Diagnostic Code 5284 does not apply to the eight foot conditions specifically listed in the rating schedule under Diagnostic Codes 5276-5283. Specifically, Diagnostic Code 5284 refers to "other" foot injuries and applies to foot disabilities for which there is not already a specific diagnostic code. The Court has held that when a when a condition is specifically listed in the Schedule, it may not be rated by analogy under Diagnostic Code 5284. Copeland v. McDonald, 27 Vet. App. 333, 337 (2015).

Under Diagnostic Code 5257, a 10 percent rating is warranted for slight subluxation or lateral instability, a 20 percent rating is warranted for moderate subluxation or lateral instability, and a 30 percent rating is warranted for severe subluxation or lateral instability. 

Diagnostic Code 5260 provides a 30 percent rating where knee flexion is limited to 15 degrees; 20 percent where limited to 30 degrees; 10 percent where limited to 45 degrees; and 0 percent where limited to 60 degrees.  

Diagnostic Code 5261 provides a 50 percent rating where knee extension is limited to 45 degrees; 40 percent where limited to 30 degrees; 30 percent where limited to 20 degrees; 20 percent where limited to 15 degrees; 10 percent where limited to 10 degrees; and 0 percent where limited to 5 degrees.  

Under certain circumstances, a knee disability may receive separate ratings based on evidence showing limitation of motion (Diagnostic Codes 5003, 5010, 5256, 5260, and 5261) or instability (Code 5257, 5262, and 5263).  See VAOPGCPREC 9-2004 (September 17, 2004) and VAOPGCPREC 23-97 (July 1, 1997).  Additionally, VA General Counsel has held that a veteran who has arthritis resulting in limited or painful motion and instability of a knee may be rated separately under diagnostic codes 5003 and 5257, cautioning that any such separate rating must be based on additional disabling symptomatology.  See VAOPGCPREC 23-97 (1997); VAOPGCPREC 9-98, (1998).  VA General Counsel has further held that separate ratings under 38 C.F.R. § 4.71a, DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004.  Moreover, an evaluation of a knee disability under diagnostic codes 5260 or 5261 does not preclude a separate evaluation under diagnostic codes 5257, 5258, or 5259.  See Lyles v. Shulkin, 29 Vet. App. 107 (2017).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2017).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Id.; see also 38 C.F.R. § 4.59 (2017) (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  38 C.F.R. § 4.45 (2017).

Consideration of a higher rating for functional loss, to include during flare ups, due to these factors accordingly is warranted for Diagnostic Codes predicated on limitation of motion. 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.; see also Correia v. McDonald, 28 Vet. App. 158 (2016) (an adequate orthopedic examination should record the range of motion for pain on active motion and passive motion and in weight-bearing and nonweight-bearing, address the necessary findings to evaluate functional loss during flare-ups, or clearly explain why the required testing cannot be completed or is not necessary).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant.  However, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2017).

Service treatment records show the Veteran reported a two year history of right foot pain in February 1952 and that a February 1953 separation examination revealed hallux valgus and bunions to the right foot.  At separation, clinical evaluations otherwise to the lower extremities were normal.  

A December 1953 VA examination report noted the Veteran sustained a right ankle injury prior to service and re-injured it during service.  The examiner's diagnoses included bunion and deformity to the right big toe and ankle pain.  X-ray studies of the right foot and ankle revealed moderate hallux valgus.  A report dated in September 1977 (associated with service treatment records) noted X-ray studies revealed mild bilateral hallux valgus deformities.

Private medical records received by VA in April 2006 found the Veteran had progressive foot problems that rendered him totally disabled from any type of job that required standing, walking, bending, or lifting.  It was also noted that he had signs and symptoms of left knee osteoarthritis.  

VA examination in February 2007 included diagnoses of bi-mechanical foot deformities with bilateral hallux valgus and Morton's neuroma.  The examiner observed mild pes planus, and that a claw foot deformity was not present.  It was noted the Veteran reported that he had retired from teaching and did not work.  

VA foot examination in April 2008 noted the Veteran complained of progressively worsening foot problems including pain, stiffness, and lack of endurance.  A bilateral bunion removal and hammertoe correction was reported to have been performed in 1980.  The Veteran stated he was unable to walk more than one block.  It was subsequently noted that he was able to stand for 15 to 30 minutes and walk a quarter of a mile.  Examination revealed no objective evidence of painful motion, swelling, tenderness, instability, or weakness.  There was evidence of abnormal weight bearing with an unusual shoe wear pattern.  There was also no evidence of malunion or nonunion of the tarsal or metatarsal bones or muscle atrophy.  There was objective evidence of rigidity of the right first metatarsal head.  The diagnoses included degenerative arthritis to the first metatarsal joints, bilaterally, with subluxation of the right joint.  The disorders were found to result in mild impairments to chores, exercise, and sports.  

An examination of the knees revealed complaint of bilateral knee pain since active service.  The Veteran denied any symptoms of instability, weakness, episodes of dislocation or subluxation, locking, effusion, or flare-ups of joint disease.  Range of motion studies revealed left knee flexion with active motion against gravity to 110 degrees and passive motion to 120 degrees with pain at 110 degrees.  Active and passive motion on extension was to 0 degrees.  There was right knee flexion with active motion against gravity to 110 degrees and pain at that point and passive motion to 120 degrees with pain at that point.  Active and passive motion on extension was to 0 degrees.  There was no additional limitation of motion on repetitive use to either joint and no joint ankylosis.  The diagnosis was bilateral osteoarthritis of the knee.  The examiner noted the disorders were as likely as not due to the service-connected right foot disability.  The disorders were found to result in mild impairments to chores, shopping, exercise, and sports.  

A November 2009 VA aid and attendance examination report noted the Veteran described his typical day as lounging around the house and occasionally walking about two blocks using a cane.  The diagnoses included arthritis of the spine and feet, "dyastolic dysfunction," chronic obstructive pulmonary disease, and history of cerebrovascular accident with mild left-sided weakness.  

A January 2011 private treatment report included diagnoses of bilateral hallux valgus and bunion deformities, metatarsalgia, idiopathic neuropathy, osteoarthritis of the feet, and osteoarthritis of the knees.  

VA examination in February 2011 included diagnoses of bilateral hallux valgus, claw foot deformity status post repair, and resultant bilateral foot strain and bilateral degenerative arthritis of the knees.  An examination of the feet revealed bilateral painful motion, weakness, and tenderness.  Gait was antalgic.  There were no callosities, breakdown or unusual shoe wear pattern, claw foot, or flat foot.  There was mild hammertoe to the second and third toe, bilaterally.  There was approximately 25 degrees of angulation, bilaterally, and no active motion at the metatarsophalangeal joint of the great toe.  

Examination of the knees noted the Veteran complained of constant pain, weakness, stiffness, giving way, locking, and lack of endurance.  He denied any history of effusion, episodes of dislocation or subluxation, or specific flare-ups.  He used knee braces and corrective shoes.  Range of motion studies of the left knee revealed flexion to 125 degrees with end of range pain and extension to 0 degrees with end of range pain.  Right knee range of motion was from 0 to 115 with end of range pain.  Motion was not additionally limited following repetitive use.  There was mild bilateral crepitus and mild parapatellar pain on palpation.  Anterior drawer, posterior drawer, Lachman's, and McMurray's tests were normal.  

As an initial matter, the Board notes that the evidence of record demonstrates that the Veteran sustained a right ankle injury prior to service with additional injury to the right foot during active service.  A February 1953 separation examination noted hallux valgus and bunions to the right foot.  It is significant to note that no other foot disorders are shown to have manifested during or as a result of service.  A May 1977 Board decision established service connection for bunion to the right great toe and right claw foot.  A December 1977 rating decision assigned a 10 percent rating under Diagnostic Code 5278 for postoperative residuals of a right bunion and claw foot.  A September 2008 rating decision established service connection for mild left foot hallux valgus as a result of the right foot disability based upon the opinion of an April 2008 VA examiner.  A March 2010 rating decision granted an increased 10 percent rating for left hallux valgus under Diagnostic Code 5280.  

The Board notes, additionally, that the various diagnoses and findings provided over the course of this appeal include conflicting opinions as to whether pes planus or claw foot were demonstrated.  There is no opinion, however, demonstrating that the symptom manifestations for which the Veteran was rated (i.e. right claw foot involving the great toe and left hallux valgus equivalent to a great toe amputation) may be distinguished from other manifest symptoms, separately, associated with arthritis, metatarsalgia, or acquired pes planus proximately due to service or a service-connected disability.  Metatarsalgia or Morton's neuroma is defined as an injury to the nerve between the toes that causes thickening and pain (commonly between the 3rd and 4th toes).  Medlineplus Medical Encyclopedia, https://medlineplus.gov/ency/article/007286.htm. (internet source last visited February 13, 2018).  The presently applied diagnostic codes for the left and right service-connected foot disabilities are found to be appropriate.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).

Based upon the evidence of record, the Board finds the Veteran's service-connected left hallux valgus was manifested by a severe impairment equivalent to an amputation of the great toe.  Although it is unclear if the Veteran's left foot surgery in approximately 1980 involved resection of the metatarsal head, even assuming so no higher schedular rating is available under Diagnostic Code 5280.  The evidence demonstrates that the Veteran's service-connected post-operative residuals of right claw foot and bunions was manifested by great toe involvement without evidence such as all toes tending to dorsiflexion or all toes hammer toe.  Therefore, entitlement to ratings in excess of 10 percent for the service-connected left and right foot disabilities is not warranted.

The Board also finds that the Veteran's service-connected left and right knee osteoarthritis disabilities were manifested by arthritis with noncompensable flexion limited due to pain and dysfunction.  However, evidence of leg flexion limited to 45 degrees, extension limited to 10 degrees, recurrent subluxation, or lateral instability was not demonstrated at any time during the appeal period.  The April 2008 and February 2011 VA examination findings are persuasive as to the manifest level of impairment over the course of the appeal.  As such, entitlement to ratings in excess of 10 percent for the service-connected left and right knee disabilities is not warranted

The Board acknowledges that the Veteran was competent to report observable symptoms, such as pain and limited motion.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  He was not, however, competent to identify a specific level of disability.  Such competent evidence concerning the nature and extent of the Veteran's service-connected disabilities have been provided by VA medical professionals who have examined him.  The medical findings directly address the criteria under which these disabilities are evaluated.  The Board accords these objective records greater weight than the Veteran's subjective complaints of increased symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  Therefore, the claims for higher schedular ratings must be denied.

Extraschedular rating consideration was not raised in this case and the evidence does not present any exceptional or unusual circumstances.  Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  No further action as to this specific matter is required.  

Special Monthly Compensation

SMC is awarded to a Veteran who, as a result of service-connected disabilities, has the anatomical loss or loss of use of both feet, or of one hand and one foot, or is blind in both eyes, with 5/200 visual acuity or less, or is permanently bedridden or with such significant disabilities as to be in need of regular aid and attendance.  38 U.S.C. § 1114(l) (2017).  

SMC is provided if a Veteran, as the result of service-connected disability, has the anatomical loss or loss of use of both hands, or of both legs with factors preventing natural knee action with prostheses in place, or of one arm and one leg with factors preventing natural elbow and knee action with prostheses in place, or has suffered blindness in both eyes having only light perception, or has suffered blindness in both eyes, rendering such veteran so significantly disabled as to be in need of regular aid and attendance.  38 U.S.C. § 1114(m).

A person shall be considered to be in need of regular aid and attendance if that person is (1) a patient in a nursing home or (2) blind, or so nearly blind or significantly disabled as to need or require the regular aid and attendance of another person.  38 U.S.C. § 1502(b) (2012).  A person shall be considered to be in need of regular aid and assistance if such person (1) is blind, or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to five degrees or less; (2) is a patient in a nursing home on account of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.350(b) (2017).

The following criteria will be considered in determining whether a Veteran is in need of the regular aid and attendance of another person: the inability of the Veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without such aid; the inability of the Veteran to feed himself through the loss of coordination of upper extremities or through extreme weakness; the inability to attend to the wants of nature; or an incapacity, physical or mental, which requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a) (2017).

It is not required that all of the disabling conditions enumerated in the provisions of 38 C.F.R. § 3.352(a) be found to exist to establish eligibility for aid and attendance and that such eligibility required at least one of the enumerated factors be present.  Turco v. Brown, 9 Vet. App. 222 (1996).  The particular personal function which the Veteran is unable to perform should be considered in connection with his or her condition as a whole and it is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there be a constant need.

In statements provided in support of his claim, the Veteran asserted that SMC based upon the need for aid and attendance was warranted.  Records show that service connection had been established for left hallux valgus (10 percent), post-operative residuals of right claw foot and bunions (10 percent), osteoarthritis of the left (10 percent), and osteoarthritis of the right knee (10 percent).  A combined 40 percent service-connected disability rating was effective from April 15, 2008.

Private medical records received by VA in April 2006 found the Veteran had progressive foot problems that rendered him totally disabled from any type of job that required standing, walking, bending, or lifting.  It was also noted, in essence, that other sedentary employment was not practicable at his age.

VA examination in February 2007 included diagnoses of bi-mechanical foot deformities, with bilateral hallux valgus and Morton's neuroma, and bilateral knee osteoarthritis.  It was noted the Veteran reported that he had retired from teaching and did not work.  He was reportedly able to stand for 15 to 30 minutes and walk a quarter of a mile.  The foot and knee disorders were found to result in mild impairments to chores, exercise, and sports.  

In a July 2009 statement the Veteran's spouse reported that she had to assist him in getting out of bed and going to the restroom.  She stated he was unable to dress himself or place equipment on his feet.  

A November 2009 VA aid and attendance examination reported noted the Veteran was not permanently bedridden or currently hospitalized.  He was able to travel beyond his current domicile.  He described his typical day as lounging around the house and occasionally walking about two blocks using a cane.  No orthopedic or prosthetic appliances were used.  It was noted he had some difficulty with his ability to self-feed, bathe, and toilet.  His abilities to dress, undress, and groom were normal.  The diagnoses included arthritis of the spine and feet, "dyastolic dysfunction," chronic obstructive pulmonary disease, and history of cerebrovascular accident with mild left-sided weakness.  

Based upon the evidence of record, the Board finds that the Veteran was not in need of regular aid and attendance as a result of his service-connected disabilities.  The evidence of record demonstrates that the Veteran required assistance, but the overall evidence does not demonstrate that this need arose as a result of his service-connected disabilities.  In fact, his nonservice-connected disabilities are shown to have been more severely disabling.  

The evidence does not show that as a result of his service-connected disabilities he was a patient in a nursing home, was blind, was unable to dress or undress himself or to keep himself ordinarily clean and presentable, that he had a frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, could not be done without such aid, that he was unable to feed himself through the loss of coordination of upper extremities or through extreme weakness, that he was unable to attend to the wants of nature, or that he had an incapacity, physical or mental, which required care or assistance on a regular basis to protect him from the hazards or dangers incident to his daily environment.  Nor is it shown that he had the anatomical loss or loss of use of both feet, or of one hand and one foot, or blindness in both eyes, with 5/200 visual acuity or less, or that he was permanently bedridden as a result of his service-connected disabilities.  Therefore, the Board finds the appeal must be denied.


ORDER

The application to reopen a previously denied claim for service connection for a low back disorder is denied.

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety, and depression, is denied.

Entitlement to service connection for chest pain is denied.

Entitlement to service connection for a left ankle disorder is denied.

Entitlement to an initial rating in excess of 10 percent for left hallux valgus is denied.

Entitlement to a rating in excess of 10 percent for post-operative residuals of right claw foot and bunions is denied.

Entitlement to an initial rating in excess of 10 percent for osteoarthritis of the left knee is denied.

Entitlement to an initial rating in excess of 10 percent for osteoarthritis of the right knee is denied.

Entitlement to special monthly compensation based upon the need for aid and attendance is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


